Case 2:17-cv-04261-KM-JBC Document 174 Filed 04/03/20 Page 1 of 5 PageID: 7288




                                           April 3, 2020

VIA ECF

Honorable James B. Clark, III
United States Magistrate Judge
King Fed. Bldg. & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07102

Re:    DVL, Inc., et al. v. Congoleum Corporation, et al.
       Civil Action No. 2:17-cv-4261-KM-JBC

Dear Magistrate Judge Clark:

        This firm, along with Jenner & Block LLP, represents defendant Bath Iron Works
Corporation (“BIW”) in the above-referenced matter. We respectfully submit this letter, pursuant
to the Court’s judicial preferences, to request leave to file a motion to strike Congoleum
Corporation’s (“Congoleum”) expert witness, David Bronner (the “Bronner Report”, Marra Decl.
Ex. 1), which contains inadmissible legal opinion and conclusions, and to extend time to respond
pending the outcome of this motion to strike. Plaintiffs DVL Inc. and DVL Kearny Holdings LLC
(collectively “DVL”) do not oppose BIW’s motion.

         The claims between Congoleum and BIW boil down to a contract interpretation dispute
over which party is responsible for historical environmental liabilities stemming from flooring
operations in Kearny, New Jersey. To advance its contract interpretation, Congoleum added
another lawyer to its team, Mr. Bronner. But instead of just adding Mr. Bronner as co-counsel to
its pleadings and having him draft Congoleum’s legal arguments, Congoleum has sought to dress
up Mr. Bronner’s arguments as expert opinion. The Bronner Report, however, is replete with
inadmissible legal conclusions, including Mr. Bronner’s legal interpretations of the contractual
documents at the crux of the successorship dispute in this action. It is axiomatic that experts may
not provide legal opinions and/or conclusions and, as such, nearly every circuit, including the Third
Circuit, excludes such expert testimony. Indeed, the S.D.N.Y. excluded Mr. Bronner’s opinions
in a different matter where he also attempted to provide legal advocacy issue in the guise of expert
opinion. As contract interpretation is a matter of law, experts may not usurp the role of the court
offering their interpretation and legal conclusion. The Bronner Report does exactly that and should
be stricken.

        By submitting this Motion, BIW is not seeking to extend the existing expert discovery
schedule for any of the several other experts who have submitted reports among the parties in this
case, and there is no reason why the parties should not move forward on that existing schedule for
Case 2:17-cv-04261-KM-JBC Document 174 Filed 04/03/20 Page 2 of 5 PageID: 7289
Letter to Magistrate Judge Clark, Friday, April 3, 2020
Page 2 of 5
those experts.1 However, if the Court were to deny BIW’s Motion to Strike the Bronner Report,
BIW is seeking an extension of time to file a responsive expert report to the Bronner Report. BIW
believes this is the best use of resources for all involved because the alternative—responding with
a competing legal expert report now to what BIW believes are impermissible legal opinions, then
having two lawyers deposed over their legal opinions, and then bringing a motion to strike later—
would be wasteful for all parties involved. Additionally, this Court would ultimately need to
address the issues raised in BIW’s Motion to Strike at some point, so addressing them now does
not add to the Court’s overall load, which BIW appreciates is strained. In fact, addressing this
Motion now could very likely reduce the amount of work for the Court because, if BIW is correct
about its arguments, there will be less expert reports in this matter and thus likely less motions
down the road.

        Prior to filing this motion, BIW met and conferred with Congoleum, but Congoleum
refused to withdraw the Bronner Report or provide any legal support other than pointing to one of
the cases BIW had cited to Congoleum.

                                          ARGUMENT

        Legal conclusions, including contract interpretation, are not permissible expert opinions.
Federal Rules of Evidence 702 and 704 permit expert testimony regarding factual matters – not
legal opinions. See Fed. R. Civ. Evid. 702, 704, Advisory Committee Notes to Rule 704
(explaining that experts may not testify to legal conclusions). See, e.g., United States v. Leo, 941
F.2d 181, 196 (3d Cir. 1991) (the district court must limit expert testimony so as to not allow
experts to opine on “what the law required” or “testify as to the governing law.”); Berckeley Inv.
Group Ltd. v. Colkitt, 455 F.3d 195, 217 (3d Cir. 2006) (“an expert witness is prohibited from
rendering a legal opinion”). This prohibition on experts testifying as to their own legal conclusions
is “so well established that it is often deemed a basic premise or assumption of evidence law—a
kind of axiomatic principle.” Casper v. SMG, 389 F.Supp.2d 618, 621 (D.N.J. 2005) (internal
quotation omitted).

        Courts exclude such testimony “because it would usurp the District Court’s pivotal role in
explaining the law to the jury.” Berckeley, 455 F.3d at 217. See also United States v. Caputo, 517
F.3d 935, 942 (7th Cir. 2008) (“The only legal expert in a federal courtroom is the judge.”); United
States v. Bilzerian, 926 F.2d 1285, 1294 (2d Cir. 1991) (although an expert “may opine on an issue
of fact,” an expert “may not give testimony stating ultimate legal conclusions based on those
facts.”). This district follows that precedent, holding that expert reports that provide legal
conclusions and opinions must be struck. See Toscano v. Case, No. CIV.A. 11-4121 FSH, 2013
WL 5333206, at *8 (D.N.J. Sept. 20, 2013) (citing AT & T Corp. v. JMC Telecom, Inc., 470 F.3d
525, 534 (3d Cir. 2006)) (“an expert cannot testify as to ultimate legal conclusions, as to do so
would improperly invade the province of the court and the jury.”).




1
  Per the Court’s March 24, 2020 Standing Order, the deadline to submit responsive expert reports
has been extended from April 24, 2020 to June 8, 2020.
Case 2:17-cv-04261-KM-JBC Document 174 Filed 04/03/20 Page 3 of 5 PageID: 7290
Letter to Magistrate Judge Clark, Friday, April 3, 2020
Page 3 of 5
       A. Contract Interpretation Is Impermissible For Expert Testimony Because It Is The
          Duty Of The Court To Interpret Contracts.

        Congoleum clearly commissioned the Bronner Report for its cherry-picked interpretation
of the 1986 transactional documents at the heart of this litigation; however, contract interpretation
is the duty of the court, not an expert witness. See, e.g., Mellon Bank, N.A. v. Aetna Bus. Credit,
Inc., 619 F.2d 1001, 1011 (3d Cir. 1980) (“It is the role of the judge to consider the words of the
contract, the alternative meaning suggested by counsel, and the nature of the objective evidence to
be offered in support of that meaning.”); L.P.P.R., Inc. v. Keller Crescent Corp., 532 F. App’x
268, 275 (3d Cir. 2013) (explaining it was an error for the district court to instruct the jury to
“interpret [the Contract]” because “that is a role that should have been played by the Court itself,
not the jury.”).

        Accordingly, in cases involving the disputed meaning of contract provisions, courts
consistently exclude expert testimony that seeks to interpret those provisions. For instance, Media
Sport & Arts s.r.l. v. Kinney Shoe Corp., centered on a dispute over the interpretation of an
agreement for marketing rights, the court excluded an expert to the extent he would testify
regarding the contract negotiations and offer “legal opinions as to the meaning of the contract
terms at issue.” No. 95 CIV. 3901 (PKL), 1999 WL 946354, at *2 (S.D.N.Y. Oct. 19, 1999). The
court explained that this testimony impermissibly invaded the province of the jury and, despite
being “couched in terms of industry practices,” the expert “still may not, under any circumstances,
opine on the ultimate legal issue in the case.” Id. In addition, this court noted that the expert had
no personal knowledge of the facts at issue and his testimony should not take the place of
individuals who actually negotiated the deal. Id.; see also Casper, 389 F.Supp.2d at 620-22; Adani
Exports Ltd. v. AMCI (Exp.) Corp., No. 2:05-CV-0304, 2008 WL 4925647, at *5 (W.D. Pa. Nov.
14, 2008) (excluding the expert report because the expert was not qualified, but explaining that it
would also have excluded even if the expert was qualified because “contract interpretation is not
the function of an expert.”).

        Mr. Bronner’s opinions regarding the purpose and meaning of certain contractual
provisions, which are nothing more than his own biased interpretation of the 1986 transactional
documents (i.e., additional lawyer advocacy), should be struck in this case just as they were in a
similar situation. In 2009 and in 2012 (the re-trial), Bronner was excluded as an expert for
providing a broad sweep of impermissible testimony, including opinions as to the “purpose and
meaning” of contractual agreements at issue, which threatened to invade the province of the jury.
See United States v. Collins, No. 07 CR 1170, 2009 WL 5698461, Dkt. No. 58, at (S.D.N.Y. April
27, 2009); Marra Decl. Ex 2, Collins Trial 1, June 16, 2009 Trial Tr. at 3023:22-3024:08; Marra
Decl. Ex. 3, Collins Trial 2, November 5, 2012 Trial Tr. 134:24-135:6. Here, Congoleum is
attempting to support its legal theory – specifically, its newfound legal reading of the 1986
transactional documents – via Mr. Bronner’s “expert opinion” about his own drafting techniques
and what he suggests was customary for transactions in the 1980s. Yet, in interpreting the
transactional documents and providing legal conclusions, Mr. Bronner seeks to “usurp the District
Court’s pivotal role in explaining the law to the jury.” See Berckeley, 455 F.3d at 217. “When an
expert undertakes to tell the jury what result to reach, this does not aid the jury in making the
decision, but rather attempts to substitute the expert’s judgement for the jury’s. When this occurs,
the expert acts outside of his limited role of providing the groundwork in the form of an opinion
Case 2:17-cv-04261-KM-JBC Document 174 Filed 04/03/20 Page 4 of 5 PageID: 7291
Letter to Magistrate Judge Clark, Friday, April 3, 2020
Page 4 of 5
to enable the jury to makes its own informed determination.” United States v. Duncan, 42 F.2d
97, 101 (2d Cir. 1994).




                                                                                          (Marra Decl.
Ex. 1, Bronner Report at 16, emphasis added.)



                                                                                          (Id.) It is
hard to imagine clearer examples of legal opinion/contract interpretation. Mr. Bronner is providing
opinions on “the legal determination that this Court may be asked to make in a later stage of this
litigation.” See Casper 389 F. Supp. 2d at 622. While a party is free, “when the time comes,” to
make such legal arguments and offer such conclusions, “he may not do so through the expert
testimony.” See id. (emphasis added).

        Conversely, courts do allow fact witnesses, including lawyers, to testify about deals when
that person has personal knowledge of that deal. See Blattman v. Siebel, No. CV 15-530-GMS,
2017 WL 5953303, at *1 (D. Del. Dec. 1, 2017) (in a case alleging breach of contract, inter alia,
the court allowed that the designation of its outside counsel, explaining that an attorney may testify
as a percipient witness about the facts of the deal); Fed. R. Evid. 602, 701. For example, unlike
Mr. Bronner, who was not involved in the 1986 transactions at all, Mr. Greg Milmoe – the former
Skadden partner and primary draftsman of the deal – may properly testify about 1986 transactions.
As Media Sport explained, an expert with no personal knowledge of the facts should not take the
place of individuals who actually negotiated the deal. See 1999 WL 946354, at *2.

        The law is clear: an expert is not permitted to interpret the contracts; this is the role of the
court. See, e.g., Brown Advisory, 2016 WL 5661730, at *2; Gallatin Fuels, 410 F. Supp. 2d at
421. Among the impermissible legal conclusions in the Bronner Report (which will be detailed in
further briefing) is the following:




        Mr. Bronner’s conclusions are “clearly [] conclusion[s] of law,” and are the type of expert
testimony that courts consistently exclude. See, e.g., Casper, 389 F. Supp. 2d at 620. In addition,
Mr. Bronner’s opinions (including about the subjective intent of the negotiations to the 1986
transactions) are improper speculation and also risk an unnecessary and wasteful mini-trial of
lawyer testimony that should be excluded pursuant to Federal Rule of Evidence 403, as BIW would
detail with the benefit of full-briefing.
Case 2:17-cv-04261-KM-JBC Document 174 Filed 04/03/20 Page 5 of 5 PageID: 7292
Letter to Magistrate Judge Clark, Friday, April 3, 2020
Page 5 of 5
                                        CONCLUSION

        Mr. Bronner’s legal conclusions go to the heart of the contractual interpretation dispute
between BIW and Congoleum. The Bronner Report usurps the duty of the Court to interpret the
documents, and speculates as to the rationale behind the provisions included in the transactional
documents. Accordingly, BIW respectfully requests that the Court grant it leave to file its motion
to strike the Expert Report of David Bronner, and extend the time for BIW to respond to the
Bronner Report pending the motion to strike. BIW submits that it would save resources to know
what, if any, of Mr. Bronner’s opinions will be viable (BIW submits none should be) before it has
to engage another lawyer to respond to Bronner’s legal opinions. Addressing BIW’s motion to
strike now will not add to the Court’s docket in the long-run and very well may reduce the overall
amount of motion practice on experts in this matter.

                                          *     *         *
        Thank you for Your Honor’s attention to this submission.
                                                    Respectfully submitted,




                                                    Ralph Marra
                                                    Eric T. Kanefsky
                                                    Calcagni & Kanefsky LLP

Encl.

cc:     All Counsel of Record (via ECF)
